Citation Nr: 1420544	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  13-09 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether fees paid to an independent living facility may be counted as unreimbursed medical expenses for pension purposes.  


REPRESENTATION

Appellant represented by:	Daniel L. Graves, II, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from March 1944 to April 1946.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a June 2012 decision by the Milwaukee VA Pension Center, that found expenses paid by the appellant to Provision Living at Heritage, an independent living facility did not meet the criteria for unreimbursed medical expenses for pension purposes.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

If a veteran (or surviving spouse) has been rated in need of aid and attendance or housebound benefits by VA or certified by a physician as needing the care provided by the facility, then all reasonable fees paid to an adult day care, rest home, group home, or other facility that does not qualify as a nursing home, may be deducted as medical expenses as long as the facility provides some medical or nursing services for the disabled person.  The services do not have to be furnished by a licensed health professional.  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(m).  

VA directive (Fast Letter 12-23) provides, in essence, that a facility that assists an individual with two or more activities of daily living, as opposed to providing simple room and board, may be recognized as providing custodial care, and that those expenses may be deductible from countable income as unreimbursed medical expenses for VA pension purposes.  

After review of all the evidence of record, including information in the appellant's Virtual VA electronics records, the Board finds that the record does not provide a clear picture as to the appellant's current healthcare needs, what specific services are being provided and by what healthcare entity.  Thus, the Board is unable to determine which fees paid by the appellant may be recognized as unreimbursed medical expenses for pension purposes.  

In this case, the appellant is 89 years old with a history of strokes, shortness of breath, generalized weakness, incontinence and a pacemaker, and has been rated in need of aid and attendance benefits by VA since 2011.  The record shows that the appellant has lived in the independent living section at Provision Living at Hermitage since 2009.  While the evidence indicated that the appellant uses some of the amenities provided by Provision Living, such as dining and emergency care, she reportedly receives all her daily healthcare services from another provider, Home Instead.  See March 2013 letter from David Dowdy, Executive Director at Provision Living.  

However, a letter from another Executive Director at Provision Living, dated in January 2014, indicated that the appellant was in assisted living at that facility, and that she is provided services daily for bathing, dressing/undressing, medications, meals, housekeeping and was looked in on every two hours.  

Further complicating the healthcare picture are letters from the Client Care Coordinator at Home Instead and a staff attendant, received in February 2014, which indicated that they provide services to the appellant on a daily basis, including bathing, dressing/undressing, housekeeping, walking, transportation, laundry and meals.  

Given the conflicting evidence as to the appellant's healthcare needs, what services are provided to her and by which healthcare entity, the Board finds that additional development is necessary.  Accordingly, the case is REMANDED for the following action:  

1.  The VA Pension Center should request the appellant provide itemized statements from Provision Living and Home Instead, which sets forth the specific services provided and the monthly expenses for said services by each entity, to assist her with the activities of daily living.  

2.  After the requested information is received, make a determination as to whether the appellant's expenses for the services rendered by each entity may be deducted under the relevant VA regulations and directives, including M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(d) or (m).  

3.  Recalculate the appellant's income to determine if her income exceeds the MAPR for a surviving spouse with no dependents from November 30, 2011.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

